Citation Nr: 1142021	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  07-15 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from June 1960 to January 1980.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of March 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In January 2011, the Board remanded the present matter for additional development and due process concerns. The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

A knee (right or left) disorder did not onset in service and was not caused by service or a service-connected disability.  


CONCLUSION OF LAW

The criteria for service connection of a bilateral knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Substantially compliant notice was sent in January 2005 and February 2010, and the claim was readjudicated in April 2010 and August 2011 supplemental statements of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant examinations, obtained medical opinions as to the etiology and severity of disabilities which are supported by rationale, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise.  Finally, the Board is satisfied that there has been substantial compliance with the remand directives issued in the January 2011 Board decision. See Dyment v. West, 13 Vet. App. 141, 146-47   (1999), aff'd, Dyment v. Principi, 287 F.3d 1377   (2002).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Service connection may also be granted for chronic disorders, such as arthritis, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet.App. at 496.

Secondary service connection shall be awarded when a disability "is proximately due to or the result of a service- connected disease or injury."  In addition, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  
38 C.F.R. § 3.310.  

38 C.F.R. § 3.310 was amended during the course of the appeal.  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the decision in Allen v. Principi, 7 Vet. App. 439 (1995), which addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  The amended 38 C.F.R. § 3.310(b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.  To whatever extent the revised regulation may be more restrictive than the previous one, the Board will afford the veteran review under both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003). 

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran contends that he has a bilateral knee disorder as a result of service activities, such as drills and exercises, and in-service injuries from banging them on the ship hatches and ladders.  He has also contended that the knee conditions are the result of his service-connected right ankle disability.  

Service examination records dating in March and May 1964, May 1970, and July 1974 reflect normal clinical findings for the lower extremities, and the May 1964 examination record reflects a negative history as to "'trick' or locked knee."  An October 1978 service treatment record reflects the Veteran's history of twisting the right knee while jogging four days earlier.  The Veteran reported that he had been using Ben Gay but the knee continued to be sore.  Examination revealed no physical abnormalities and stable knee.  The Veteran was assessed with a possible torn ligament, provided treatment instructions, and put on light duty.  Subsequent service treatment records reflect no additional complaints or abnormal findings related to the right knee, and the December 1979 separation examination record reflects normal clinical findings for the lower extremities and a negative history as to "'trick' or locked knee."  

In September 1999, the Veteran denied any "apparent joint pain" or "significant prior history of skeletal trauma or sequelae of the same," and examination revealed no noted stiffness or limitation of motion.  In March 2000, the Veteran reported pain in the right anterior five and posterior camp and right ankle, particularly with ambulation.  The record notes that there was no paresthesias or isolated motor weakness appreciated.  In January 2001, the Veteran reported a history of right knee pain without effusion, increased temperature, or redness.  The record notes that no active arthritis or joint deformity was noted.  In March 2001, the Veteran reported a history of right knee problems, to include cracking, popping, and occasional buckling, for several months.  The examiner reviewed the Veteran's past medical history, include his report of falls during service, and noted that there was "nothing specific in his history that would indicate a specific injury to either knee."  After examination and review of X-ray images, the Veteran was assessed with osteoarthritis of the patellofemoral joints, right greater than left and possible internal derangement with meniscus lesion.  Subsequent records reflect the Veteran's history of continued knee pain, and in September 2002 he underwent a right knee arthroplasty.  See Mitchell, Partin, and Robertson treatment records. 

A December 2009 VA examination record reflects the Veteran's history of right knee pain which onset after injury in service.  The Veteran reported worsening pain and restricted range of motion since exiting service.  After examination, he was assessed with right knee osteoarthritis/degenerative joint disease status-post right total knee arthroplasty.  The examiner noted that the record included a documented right knee injury in 1978.  However, the examiner believed the Veteran's current right knee disability was less likely as not caused by the in-service injury.  The examiner noted that the Veteran's arthritis "could be age-related degeneration" and noted that the Veteran did not require surgery for approximately 24 years after the injury and that there was no evidence to show the injury was a direct cause of the Veteran's arthritis.  

A March 2010 VA examination reflects a diagnosis of osteoarthritis of the bilateral knees, status-post arthroplasty of the right knee.  The examiner opined that it was less likely than not that the right knee osteoarthritis was caused by or a result of service or the service-connected right ankle disability.  The examiner reported that it was "much more likely" that the right knee disorder was related to age and age-related degeneration than the in-service injury.  The examiner also found that it was less likely than not that the right knee disorder was related to the service-connected right ankle disability because there were only minimal arthritic changes in the ankle, the Veteran did not develop problems with the knee for over 30 years after the injury to the ankle, and the Veteran's gait was not significantly altered so the right ankle disability would not cause secondary arthritis of the right knee.   The examiner also found that the left knee osteoarthritis was not caused or the result of service or the service-connected right ankle disability.  The examiner noted that there was no history of a service-related injury to the left knee and no changes in the ankle sufficient to cause arthritis in the left knee.  Furthermore, the examiner noted that the Veteran did not voice an opinion that compensating for the right knee caused injury to the left or that any injury occurred to the left knee because of problems with the right knee.  

The report of a July 2011 VA examination conducted pursuant to the Board remand reflects the Veteran's history of insidious onset of right knee pain with no single injury or accident, though he reported incidents where he traumatized the right knee on doorways.  He reported that the pain became severe enough in the 2000s that he sought treatment.  After examination, the examiner diagnosed the Veteran with status-post right knee total arthroplasty secondary to advanced degenerative joint disease and left knee degenerative joint disease.  The examiner opined that it was less likely than not that the bilateral knee disability was related to service or permanently aggravated by the service-connected right ankle disability.  He explained that irrespective of military service, the Veteran's degenerative changes were found in a broad cross-section of the population.  He explained that the Veteran had no documentation of an in-service injury to either knee that could be linked to his claim of service-connectedness.  Furthermore, he explained that although the right ankle had degenerative changes that certainly could be linked to the in-service distal fibular fracture, these changes were not to a degree that range of motion had been affected.  

After review of the evidence, the Board finds service connection is not warranted because the evidence does not suggest that a currently diagnosed knee disorder onset in service or is causally related to service.  The Board acknowledges that the evidence, namely the service treatment records and the Veteran and former service colleagues' competent histories, indicate that the Veteran twisted his right knee in service and sustained injuries from hitting ladders and doorways in service; however, the competent and probative evidence does not suggest that a chronic knee disorder onset in service or existed continuously since service.  The service treatment records only depict one episode of knee pain/injury, and although the Veteran reported a history of recurrent knee pain during service (and his former colleagues have reported memories of the Veteran injuring his knees), the history is not corroborated by the medical evidence of record.  The Board acknowledges that the Veteran and his former colleagues are competent to report the Veteran's symptomatic history.  They are not competent to diagnose the Veteran with a chronic knee disorder (as opposed to a distinct episodes of pain or even multiple episodes of acute disorder however), and based on the absence of corroborative medical findings, the Veteran's history of "no lasting [in-service] symptoms" from the injuries (see April 2007 statement), normal clinical findings and negative history as to a knee problem at separation, the Board finds the service medical evidence does not suggest the existence of chronic knee disorder during service.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994).  

The Board acknowledges that the Veteran has asserted that he had recurrent right and left knee pain since service.   Although the Veteran is competent to report this history, the Board finds this history is not probative evidence that a chronic knee (right or left) disorder onset during service because the history of continuous symptoms is less credible and carries less probative value than the evidence of a lapse in symptoms during and after service:  specifically, the absence of a history of symptoms at separation, the initial history of right knee symptoms for "several months" in 1999 and subsequent history of knee pain for "several years" in 2002, and the absence of a history of continuous knee symptoms prior to the 2009 VA examination, to include on the 2005 claim.  

Furthermore, the probative evidence does not suggest that there is a causal relationship between a currently diagnosed knee disorder and service or a service-connected right ankle disability, although it does include probative opinions against such  relationships.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (opinion's probative value determined by whether it is supported by a detailed rationale/explanation); Kowalski v. Nicholson, 19 Vet. App. 171 (2005).   

In this case, the evidence does not document the existence of a chronic knee disorder until many years after service.  The Board acknowledges the Veteran's argument that the recurrent injuries to the knees and activities in service contributed to his current knee disabilities and/or that his service-connected right ankle disability caused or aggravated his current knee disabilities.  As a layperson, however, he is not competent to make such a determination.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994).  In this case, the competent evidence does not suggest that a knee disorder onset in service, is causally related to service, or was caused or aggravated by the service-connected right ankle disability.  Thus, the Board finds service connection is not warranted.  


ORDER

Service connection for a bilateral knee disorder is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


